SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1430
CA 15-01030
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


JEFFREY S. TOBEY, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

WINDSONG RADIOLOGY GROUP, P.C., AND TERESA J.
SMALL, M.D., DEFENDANTS-APPELLANTS.


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (J. MARK GRUBER OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

PAUL WILLIAM BELTZ, P.C., BUFFALO (CRAIG R. WATSON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order the Supreme Court, Erie County (John M.
Curran, J.), entered March 2, 2015. The order, insofar as appealed
from, denied in part the motion of defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 25, 2016                      Frances E. Cafarell
                                                Clerk of the Court